DETAILED ACTION

Allowable Subject Matter
Claim 1-8 allowed.

Response to Arguments
Double Patenting
Applicant’s arguments, see terminal disclaimer, filed 02/25/2021, with respect to claim 10 have been fully considered and are persuasive.  The double patenting rejection under US-10230610 has been withdrawn. 

35 USC § 112
Applicant's arguments filed  02/25/2021 have been fully considered but they are not persuasive.

The claims themselves never identify whether the first, second, or third communications devices are UE’s or BS’s or anything else.  The mobile device 102 or radio networks 104 taught by fig.1 of Cui may refer to any of the first, second, or third communication devices.

35 USC § 103
On p.7, applicant argues that Cui does not teach that the mobile device 102 is capable of measurement.  The examiner respectfully disagrees.
The claims never even specify that a mobile device performs the measurement.  In addition, the claims are ambiguous as to the method of measurement.  The independent claim 10 states “determining Round Trip Time (RTT)” and never specifies the method of determining nor as to what device performs the determining.  There is no language of a “mobile device directly measuring with measuring instruments” in the independent claims.  Cui clearly teaches that the mobile device 102 obtains RRT information ([0045]) and this fully satisfies the vague and non-specific claim language of “determining RTT.”  The claims remain unpatentable.

On p.7, applicant argues that Cui does not teach “translates the packet loss rate into TCP throughput according to the throughput and the RTT between the first and second communication device.”  The examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dade is cited to teach this limitation.  The claims remain unpatentable.

On p.8 , applicant argues that Dade does not teach it is “standard procedure in TCP protocol to use RTT and throughput to determine packet loss.”  The examiner respectfully disagrees.
Dade explicitly states “the TCP protocol uses dropped packets in order to detect network congestion and RTT and throughput to estimate when packets should be declared lost.”  Dade teaches a direct cause between RTT and packet loss detection.  The claims remain unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims 10
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645) in view of Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167). 
As to claim 10: Cui teaches a method for estimating throughput between communication devices, the method comprising: measuring a throughput of a communication link that couples a first communication device to a third communication device, wherein the communication link shares a common access network (fig.1, [0023, 0025, 0045]: UE receives performance information from various RANs including RTT); determining Round Trip Time (RTT) between the first communication device and a second communication device that are coupled by a second communication link (fig.1, [0023, 0025, 0045]) (see also US20140022918 [0094, 102, 110]).
Cui may not explicitly teach transmitting a packet from the third communication device to the first communication device; measuring a packet loss rate associated with the packet by monitoring a sequence number of the packet.  However, Sundararjan teaches transmitting a packet from the third communication device to the first communication device ([0051]); measuring a packet loss rate associated with the ([0051]: measure packet loss via sequence number).
Thus, it would have been obvious to one of ordinary skill in the art to implement sequence numbers, taught by Sundararjan, into the measurement method, taught by Cui, in order to determine packet loss and congestion events. In addition it would have been obvious to combine Cui and Sundararjan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Cui may not explicitly teach monitoring at least one of a network load, an access network layer error count, or a physical layer noise counter to obtain a monitoring result; using the monitoring result to generate a packet loss probability.  However, Ramasamy teaches monitoring at least one of a network load, an access network layer error count, or a physical layer noise counter to obtain a monitoring result; using the monitoring result to generate a packet loss probability (claim 7, 13: measure load and percentage of dropped packets to obtain probability function representing probability of packets dropped).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining probability of dropped packets, taught by Ramasamy, into the throughput measurement method, taught by Cui, in order to determine the overall health of the network and provide reasonable countermeasures. In addition it would have been obvious to combine Ramasamy and Cui in a known manner to obtain predictable results 
Cui, Sundarajan may not explicitly teach and translating the packet loss rate into a Transmission Control Protocol (TCP) throughput according to the throughput and the RTT.  However, Dada teaches and translating the packet loss rate into a Transmission Control Protocol (TCP) throughput according to the throughput and the RTT ([0032]: standard procedure in TCP protocol to use RTT and throughput to determine packet loss). 
Thus, it would have been obvious to one of ordinary skill in the art to implement TCP throughput, taught by Dade, into the RTT measurement and TCP throughput measurement method, taught by Sundararjan, in order to obtain quality metrics and optimize applications for wireless networks ([0002, 3]). In addition it would have been obvious to combine Dade and Sundararjan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claim 10
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645) in view of Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167).
As to claim 11: Cui teaches the method of claim 10.
([0032]: standard procedure in TCP protocol to use RTT and throughput to determine packet loss).
Thus, it would have been obvious to one of ordinary skill in the art to implement TCP throughput, taught by Dade, into the RTT measurement and TCP throughput measurement method, taught by Sundararjan, in order to obtain quality metrics and optimize applications for wireless networks ([0002, 3]). In addition it would have been obvious to combine Dade and Sundararjan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645), Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167) in further view of Chang (US-8918051).
As to claim 12: Cui teaches the method of claim 10.
Cui further comprising measuring a packet arrival jitter associated with the packet by monitoring arrival time stamps.  However, Chang teaches further comprising measuring a packet arrival jitter associated with the packet by monitoring arrival time stamps (fig.4, 260) (see also US20090016333 at [0021]).
(fig.4). In addition it would have been obvious to combine Chang and Cui in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 13: Cui teaches the method of claim 12, wherein the communication link comprises one of a Digital Subscriber Line (DSL) link or a Wi-Fi link (fig.1, [0023, 0025, 0045]).

As to claim 14: Cui teaches the method of claim 13.
Cui may not explicitly teach further comprising attributing a low throughput event to problems in the Wi-Fi link when both a packet loss and the packet arrival jitter are detected.  However, Chang teaches further comprising attributing a low throughput event to problems in the Wi-Fi link when both a packet loss and the packet arrival jitter are detected (3:13-18: quality measured as packet loss, jitter, throughput) (see also US20150009821 at [0049]; US-20150131612 at [0034]).
Thus, it would have been obvious to one of ordinary skill in the art to implement jitter and loss measurement, taught by Chang, into the measurement method, taught by Cui, in order to determine the best link or network for a device (fig.4). In addition it would have been obvious to combine Chang and Cui in a known manner to obtain .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645), Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167), Chang (US-8918051) in further view of Sridhar (US-20090161566).
As to claim 15: Cui teaches the method of claim 13.
Cui may not explicitly teach further comprises attributing a low throughput event to a packet loss associated with the DSL link when packets are lost consecutively for more than a predetermined time.  However, Sridhar teaches further comprises attributing a low throughput event to a packet loss associated with the DSL link when packets are lost consecutively for more than a predetermined time ([0019, 23]: measure packet loss over period of time over threshold) (see also US20120294183 at fig.4, 401).
Thus, it would have been obvious to one of ordinary skill in the art to implement measuring packet loss over DSL, taught by Sridhar, into the measuring method, taught by Cui, in order to determine whether a DSL link is compromised ([0019, 23]). In addition it would have been obvious to combine Sridhar and Cui in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645), Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167) in further view of Firouiu (US-6909693).
As to claim 17: Cui teaches the method of claim 10.
Cui may not explicitly teach wherein translating further comprises, based on the confidence, outputting a TCP throughput range.  However, Firouiu teaches wherein translating further comprises, based on the confidence, outputting a TCP throughput range (8:25-40: TCP throughput is function relying on drop probability and functions, as is commonly known, produce a range of values).
Thus, it would have been obvious to one of ordinary skill in the art to implement TCP throughput as a function of confidence, taught by Firouiu, into the measuring method, taught by Cui, in order to measure the TCP throughput using a well-known method and determining the overall health of the network and model the network. In addition it would have been obvious to combine Cui and Firouiu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645), Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167) in further view of Ramasamy (US-8937864)
As to claim 18: Cui teaches the method of claim 10.
(unclear why drop probability being low results in failure), generating a measurement failure message (claim 7, claim 8, claim 21: indicate poor channel quality when probability function meeting a dropped-packet threshold criterion).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicating poor channel quality based on probability of packet drop, taught by Ramasamy, into the measuring method, taught by Cui, in order to determine the overall health of a network and effectively react to it. In addition it would have been obvious to combine Ramasamy and Cui in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645) in view of Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167) in further view of Jaworski (US-20050226161).
As to claim 19: Cui teaches the method of claim 10.
Cui may not explicitly teach wherein measuring the packet loss rate further comprises comparing upstream and downstream packet loss rates to determine the packet loss rate associated with packets in the common access network.  However, (abstract: monitor upstream and downstream for lost packets to determine BER).
Thus, it would have been obvious to one of ordinary skill in the art to implement upstream downstream packet loss measurement , taught by Jaworski, into the measurement method, taught by Cui, in order to determine personnel of problems to effect a quick repair (abstract). In addition it would have been obvious to combine Jaworski and Cui in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US-20140162645) in view of Sundararjan (US-20120106342), Ramasamy (US-20130142047), Dade (US-20120163167) in further view of Deivasigamani (US-20130260757).
As to claim 20: Cui teaches the method of claim 10.
Cui may not explicitly teach wherein determining the RTT comprises measuring the RTT for servers frequented by a user of the first communication device. However, Deivasigamani teaches wherein determining the RTT comprises measuring the RTT for servers frequented by a user of the first communication device (fig.4 [0044]).
([0044]) . In addition it would have been obvious to combine Deivasigamani and Cui in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466